 



NONSTATUTORY STOCK OPTION AGREEMENT

 

This Nonstatutory Stock Option Agreement (this “Agreement”) is made as of the __
day of _________, 2017 (the “Date of Grant”), between Eco-Stim Energy Solutions
Inc., a Nevada corporation (the “Company”), and _________ (“Recipient”).

 

To carry out the purposes of the Eco-Stim Energy Solutions Inc. 2015 Stock
Incentive Plan (as amended from time to time, the “Plan”), by affording
Recipient the opportunity to purchase shares of Common Stock, and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Recipient hereby agree as follows:

 

1. Grant of Option. The Company hereby irrevocably grants to Recipient the right
and option (this “Option”) to purchase all or any part of an aggregate of ______
shares of Common Stock on the terms and conditions set forth herein and in the
Plan. Recipient acknowledges receipt of a copy of the Plan and agrees that the
terms and provisions of the Plan are incorporated herein by reference as a part
of this Agreement. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control; provided, however, that this
Agreement may impose greater restrictions or grant lesser rights than the Plan.
Capitalized terms used but not defined in this Agreement shall have the meanings
attributed to such terms under the Plan, unless the context requires otherwise.
Headings are for convenience only and are not deemed to be part of this
Agreement. This Option shall not be treated as an incentive stock option within
the meaning of section 422(b) of the Code.

 

2. Purchase Price. The purchase price of Common Stock purchased pursuant to the
exercise of this Option shall be [$________] per share (the “Purchase Price”),
which has been determined to be not less than the Fair Market Value of a share
of Common Stock at the Date of Grant. For all purposes of this Agreement, the
Fair Market Value of a share of Common Stock shall be determined in accordance
with the provisions of the Plan.

 

3. Exercise of Option. Subject to the earlier expiration of this Option as
herein provided, this Option may be exercised, by written notice to the Company
at its principal executive office addressed to the attention of its Corporate
Secretary (or such other officer or employee of the Company as the Company may
designate from time to time), at any time and from time to time after the Date
of Grant, but, except as otherwise provided below, this Option shall not be
exercisable for more than the percentage of the aggregate number of shares of
Common Stock offered by this Option determined by the number of full months from
the Date of Grant to the date of such exercise, in accordance with the following
schedule:

 

 

 

 

Number of Full Months From and Including Date of Grant 

Percentage of Awarded Shares that May Be Purchased



  Less than 6 months   0% 6 to 11 months   25% 12 to 17 months   50% 18 to 23
months   75% 24 months or more   100%

 

In this Section 3, the following terms shall have the meanings set forth below:

 

“Cause” shall mean:

 

(i) Recipient’s failure without proper legal reason to perform his or her duties
and responsibilities to the Company or any Affiliate faithfully and to the best
of his or her abilities;

 

(i) Recipient engages in gross negligence, gross incompetence or willful
misconduct in the performance of his or her duties with respect to the Company
or any Affiliate;

 

(ii) any act by Recipient involving fraud, misrepresentation, theft,
embezzlement, or dishonesty on a material matter in connection with Recipient’s
employment with, or performance of his duties for, the Company or willful breach
of a fiduciary duty to the Company or any Affiliate; or

 

(iii) conviction of Recipient, or a plea by Recipient, of guilty or nolo
contendere to, an offense that is a (A) felony (or a crime of similar import in
a foreign jurisdiction) or (B) crime involving fraud, dishonesty or moral
turpitude;

 

(iv) material breach by Recipient of any material provision of Recipient’s
written employment agreement with the Company or any of its Affiliates, or
corporate policy, or code of conduct established by the Company or any of its
Affiliates; or

 

(vi) Recipient breaches Section 14 of this Agreement.

 

“Change of Control” shall mean the occurrence of any of the following events:

 

(i) a merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of the Company to
another entity if, in any such case, the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event;

 

2

 

 

(ii) the dissolution or liquidation of the Company; or

 

(iii) the acquisition by any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, of ownership or control
(including, without limitation, power to vote) of more than 50% of the combined
voting power of the outstanding securities of the Company.

 

For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
Common Stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

 

“Disability” or “Disabled” shall mean the inability of Recipient to perform the
essential duties and services of Recipient’s position (after accounting for
reasonable accommodation, if applicable) by reason of any physical or mental
impairment or other impairment that can be reasonably expected to result in
death or to last for a continuous period of not less than three (3) months.
Recipient shall be considered to have a Disability if (i) Recipient is
determined to be totally disabled by the Social Security Administration or (ii)
Recipient is determined to be disabled under the Company’s long-term disability
plan in which Recipient participates so long as such plan defines “disability”
in a manner that is consistent with the immediately preceding sentence.

 

“Good Reason” shall mean the occurrence of any of the following without
Recipient’s express written consent:

 

(i) A material diminution in Recipient’s annualized base salary;

 

(ii) A change in the location where Recipient is expected or required to perform
the majority of Recipient’s job duties at the time Recipient executes this
Agreement (“Base Location”) to a location that is more than twenty (20) miles
from the Base Location, except for travel reasonably required of Recipient on
the Company’s business;

 

(iii) A substantial and adverse diminution in Recipient’s duties, authority,
responsibility and position with the Company; or

 

(iv) Any breach by the Company of any material provision of Recipient’s written
employment agreement.

 

Recipient’s resignation for Good Reason shall be effective only if all of the
following conditions are satisfied: (1) Recipient provides written notice to the
Company of the fact, event, condition or circumstance set forth in clause (i),
(ii), (iii) or (iv) above within thirty (30) days following the initial
existence of such fact, event, condition or circumstance, (2) the fact, event,
condition or circumstance specified in such notice must remain uncorrected for
thirty (30) days following the Company’s receipt of such written notice and (3)
the date of Recipient’s termination of employment must occur within sixty (60)
days following the Company’s receipt of such notice. If the Company timely cures
the fact, event, condition or circumstance giving rise to Good Reason for
Recipient’s resignation, the notice of resignation for Good Reason shall become
null and void.

 

3

 

 

“Involuntary Termination” shall mean any termination of Recipient’s employment
with the Company (i) by Recipient for Good Reason, or (ii) by the Company
without Cause. For the avoidance of doubt, the term “Involuntary Termination”
shall not include a termination of Recipient’s employment by the Company for
Cause or as a result of Recipient’s death or Disability.

 

This Option, to the extent exercisable in accordance with Section 3, may be
exercised only while Recipient remains an employee of the Company and will
terminate and cease to be exercisable upon Recipient’s termination of employment
with the Company, except that:

 

(a) If Recipient’s employment with the Company terminates by reason of
Disability, this Option may be exercised by Recipient (or Recipient’s estate or
the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of Recipient) as to 100% of the
aggregate number of shares of Common Stock offered by this Option at any time
during the period of one year following such termination.

 

(b) If Recipient dies while in the employ of the Company, Recipient’s estate, or
the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of Recipient, may exercise this
Option as to 100% of the aggregate number of shares of Common Stock offered by
this Option at any time during the period of one year following the date of
Recipient’s death.

 

(c) If Recipient experiences an Involuntary Termination, then Recipient may
exercise this Option at any time during the six (6) month period following the
date of such termination, or by Recipient’s estate (or the person who acquires
this Option by will or the laws of descent and distribution or otherwise by
reason of the death of Recipient) during a period of one year following
Recipient’s death if Recipient dies during such six (6) month period, but in
each case, only with respect to the number of shares of Common Stock Recipient
was entitled to purchase hereunder as of the date Recipient’s employment
relationship so terminates plus an additional number of shares of Common Stock
offered by this Option that Recipient would have been entitled to purchase
within the three (3) month period following such date of termination, if any,
had Recipient remained employed during such period. Any portion of this Option
not exercisable as of the date of the termination of Recipient’s employment
(after giving effect to the acceleration provided in the preceding sentence)
shall immediately terminate as of such date of termination with no consideration
due to Recipient.

 

(d) If a Change of Control occurs on or before the date of the termination of
Recipient’s employment with the Company, then this Option may be exercised for
100% of the aggregate number of shares of Common Stock offered by this Option
effective from the date upon which such Change of Control occurs; provided,
however, that in connection with such Change of Control, the Company may provide
that this Option shall be deemed automatically exercised.

 

4

 

 

(e) If Recipient voluntarily resigns without Good Reason or Recipient’s
employment is terminated for Cause, this Option shall immediately terminate with
no consideration due to Recipient. The Committee may, in its sole discretion,
advise Recipient in writing, prior to Recipient’s voluntary resignation, that
such resignation will be treated for purposes of this paragraph as an
Involuntary Termination.

 

This Option shall not be exercisable in any event after the expiration of 10
years from the Date of Grant. The Purchase Price of shares of Common Stock as to
which this Option is exercised shall be paid in full at the time of exercise (i)
in cash (including check, bank draft or money order payable to the order of the
Company), (ii) if permitted by the Committee in its sole discretion, by
delivering or constructively tendering to the Company shares of Common Stock
having an aggregate Fair Market Value as of the exercise date equal to the
aggregate Purchase Price (provided such shares of Common Stock used for this
purpose must have been held by Recipient for such minimum period of time as may
be established from time to time by the Committee), (iii) if the Common Stock is
readily tradable on a national securities market, through a “cashless exercise”
in accordance with a Company established policy or program for the same, or (iv)
through any combination of the foregoing. No fraction of a share of Common Stock
shall be issued by the Company upon exercise of an Option or accepted by the
Company in payment of the exercise price thereof; rather, Recipient shall
provide a cash payment for such amount as is necessary to effect the issuance
and acceptance of only whole shares of Common Stock. Unless and until a
certificate or certificates representing such shares shall have been issued by
the Company to Recipient, Recipient (or the person permitted to exercise this
Option in the event of Recipient’s death) shall not be or have any of the rights
or privileges of a stockholder of the Company with respect to shares of Common
Stock acquirable upon an exercise of this Option.

 

4. Withholding of Tax. To the extent that the receipt, vesting, settlement or
exercise of this Option results in compensation income or wages to Recipient for
federal, state, local and/or foreign tax purposes, Recipient shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Option, which arrangements include the delivery of cash or cash equivalents,
Common Stock (including previously owned Common Stock, net settlement, a
broker-assisted sale, or other cashless withholding or reduction of the shares
of Common Stock otherwise issuable or delivered pursuant to this Award), other
property, or any other legal consideration the Committee deems appropriate. If
such tax obligations are satisfied through net settlement or the surrender of
previously owned Common Stock, the number of shares of Common Stock that may be
so withheld (or surrendered) shall be the number of shares of Common Stock that
have an aggregate Fair Market Value on the date of withholding or surrender
equal to the aggregate amount of such tax liabilities determined based on the
minimum withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting, tax or other consequences for the Company with respect to this
Option, as determined by the Committee. Recipient acknowledges that there may be
adverse tax consequences upon the receipt, vesting, settlement or exercise of
this Option or disposition of the underlying shares of Common Stock and that
Recipient has been advised, and hereby is advised, to consult a tax advisor.
Recipient represents that he is in no manner relying on the Board, the
Committee, the Company or any of its Affiliates or any of their respective
managers, directors, officers, employees or authorized representatives
(including, without limitation, attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) for tax advice or an
assessment of such tax consequences. No exercise of this Option shall be
effective until Recipient (or the person entitled to exercise this Option, as
applicable) has made arrangements approved by the Company to satisfy all
applicable minimum tax withholding requirements of the Company or, if
applicable, any Affiliate of the Company with respect to this Option.

 

5

 

 

5. Stockholders Agreement. Shares of Common Stock purchased pursuant to the
exercise of this Option shall be subject to the terms of an Amended and Restated
Stockholder Rights Agreement dated March 3, 2017, among the Company and certain
of its stockholders, as the same may be finally agreed and further amended or
restated from time to time (the “Stockholders Agreement”). Recipient agrees that
Recipient and Recipient’s spouse, if any (and any person permitted to exercise
this Option in the event of Recipient’s death), will, on the first date of
exercise of this Option, execute and deliver to the Company such documents and
instruments as the Company, in its discretion, may require to evidence such
persons’ agreement to be bound by the terms of the Stockholders Agreement.
Recipient shall not have any rights or privileges as a stockholder of the
Company with respect to Shares of Common Stock underlying this Option unless and
until the date of exercise of this Option and subject to being bound by the
Stockholders Agreement.

 

6. Lock-up Provision. Recipient hereby agrees that in the event of any
underwritten public offering of Common Stock, including an initial public
offering of Common Stock, pursuant to an effective registration statement filed
under the Securities Act of 1933, as amended (the “Securities Act”), Recipient
shall not effect any public sale or distribution of Common Stock or of any
securities convertible into or exchangeable or exercisable for Common Stock or
hedging transactions relating to Common Stock, including a sale pursuant to Rule
144 under the Securities Act, during the period beginning 14 days prior to the
expected date of “pricing” of such public offering and continuing for a period
not to exceed 180 days after the date of the final prospectus (or prospectus
supplement if the offering is made pursuant to a “shelf” registration statement)
as may be established by the underwriter(s) for such public offering (the
“Lock-Up Period”); provided, however, that if (i) during the last 17 days of the
initial Lock-Up Period, the Company releases earnings results or material news
or a material event relating to the Company occurs or (ii) prior to the
expiration of the initial Lock-Up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the initial Lock-Up Period, then in each case the Lock-Up Period will be
extended until the expiration of the 18-day period beginning on the date of
release of the earnings results or the occurrence of the material news or
material event, as applicable, unless the managing underwriter(s) of such
underwritten public offering waive, in writing, such extension. If and to the
extent requested by the managing underwriter(s), Recipient agrees to execute an
agreement to the foregoing effect with the underwriter(s) for such public
offering on such terms as the managing underwriter(s) shall reasonably request
(with such modification as reasonably requested by such managing underwriter(s)
to take into consideration then existing rules of an applicable securities
exchange regarding research analyst publications). The limitations contained in
this Section 6 shall not apply to any shares registered in such public offering
under the Securities Act.

 

7. Status of Common Stock. Recipient understands that at the time of the
execution of this Agreement the shares of Common Stock to be issued upon
exercise of this Option have not been registered under the Securities Act, or
any state securities law. Until the shares of Common Stock acquirable upon the
exercise of this Option have been registered for issuance under the Securities
Act, the Company will not issue such shares unless, if requested by the Company,
the holder of this Option provides the Company with a written opinion of legal
counsel, who shall be satisfactory to the Company, addressed to the Company and
satisfactory in form and substance to the Company’s counsel, to the effect that
the proposed issuance of such shares to such Option holder may be made without
registration under the Securities Act. In the event exemption from registration
under the Securities Act is available upon an exercise of this Option, Recipient
(or the person permitted to exercise this Option in the event of Recipient’s
death or incapacity), if requested by the Company to do so, will execute and
deliver to the Company in writing an agreement containing such provisions as the
Company may require to assure compliance with applicable securities laws.

 

6

 

 

Recipient agrees that the shares of Common Stock which Recipient may acquire by
exercising this Option shall be acquired for investment without a view to
distribution, within the meaning of the Securities Act, and shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of an effective
registration statement for the sale of such shares under the Securities Act and
applicable state securities laws or an applicable exemption from the
registration requirements of the Securities Act and any applicable state
securities laws. Recipient also agrees that the shares of Common Stock which
Recipient may acquire by exercising this Option will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws.

 

In addition, Recipient agrees that (i) the certificates representing the shares
of Common Stock purchased under this Option may bear such legend or legends as
the Committee deems appropriate in order to assure compliance with the terms and
provisions of the Stockholders Agreement and applicable securities laws, (ii)
the Company may refuse to register the transfer of the shares of Common Stock
purchased under this Option on the stock transfer records of the Company if such
proposed transfer would in the opinion of counsel satisfactory to the Company
constitute a violation of the terms and provisions of the Stockholders Agreement
or any applicable securities law, and (iii) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the shares of Common Stock purchased under this Option.

 

8. Employment or Service Provider Relationship; No Right to Continued Employment
or Service. For purposes of this Agreement, Recipient shall be considered to be
in the employment of or a service provider to the Company as long as Recipient
remains an employee, officer or director of, or a party to a consulting contract
with, either the Company, an Affiliate, or a corporation or a parent or
subsidiary of such corporation assuming or substituting a new option for this
Option. Without limiting the scope of the preceding sentence, it is expressly
provided that Recipient shall be considered to have terminated employment or
Recipient’s service provider relationship with the Company at the time of the
termination of the “Affiliate” status under the Plan of the entity or other
organization that employs Recipient or engages Recipient as a service provider.
Nothing in this Agreement, the adoption of the Plan, nor the award of this
Option thereunder pursuant to this Agreement, shall affect in any way the right
of Recipient or the Company to terminate such employment or other service
provider relationship at any time or confer upon Recipient the right to
continued employment by, or a continued service relations with, the Company or
any of its Affiliates. Unless otherwise provided in a written employment,
consulting or other service provider agreement or by applicable law, Recipient’s
employment, consultancy or other service provider relationship by the Company
shall be on an at-will basis, and the employment, consultancy or other service
provider relationship may be terminated at any time by either Recipient or the
Company for any reason whatsoever or for no reason, with or without cause or
notice. Any question as to whether and when there has been a termination of
Recipient’s employment, consultancy or other service provider relationship with
the Company, and the cause of such termination, shall be determined by the
Committee, and its determination shall be final and binding. The grant of this
Option is a one-time benefit and does not create any contractual or other right
to receive a grant of Awards or benefits in lieu of Awards in the future. Any
future Awards will be granted at the sole discretion of the Company.

 

7

 

 

9. Surrender of Option. At any time and from time to time prior to the
termination of this Option, Recipient may surrender all or a portion of this
Option to the Company for no consideration by providing written notice to the
Company at its principal executive office addressed to the attention of its
Corporate Secretary (or such other officer or employee of the Company as the
Company may designate from time to time). Such notice shall specify the number
of shares of Common Stock with respect to which this Option is being surrendered
and, if this Option is being surrendered with respect to less than all of the
shares then subject to this Option, then such notice shall also specify the date
upon which this Option became (or would become) exercisable in accordance with
Section 3 with respect to the shares being surrendered.

 

10. Acknowledgements Regarding Section 409A of the Code. Recipient understands
that if the purchase price of the Common Stock under this Option is less than
the fair market value of such Common Stock on the date of grant of this Option,
then Recipient may incur adverse tax consequences under section 409A of the
Code. Recipient acknowledges and agrees that (a) he is not relying upon any
determination by the Company, its affiliates, or any of their respective
employees, directors, officers, attorneys or agents (collectively, the “Company
Parties”) of the fair market value of the Common Stock on the date of grant of
this Option, (b) he is not relying upon any written or oral statement or
representation of the Company Parties regarding the tax effects associated with
Recipient’s execution of this Agreement and his receipt, holding and exercise of
this Option, and (c) in deciding to enter into this Agreement, Recipient is
relying on his own judgment and the judgment of the professionals of his choice
with whom he has consulted. Recipient hereby releases, acquits and forever
discharges the Company Parties from all actions, causes of actions, suits,
debts, obligations, liabilities, claims, damages, losses, costs and expenses of
any nature whatsoever, known or unknown, on account of, arising out of, or in
any way related to the tax effects associated with Recipient’s execution of this
Agreement and his receipt, holding and exercise of this Option.

 

11. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of Recipient, such notices or
communications shall be effectively delivered if hand delivered to Recipient at
Recipient’s principal place of employment or if sent by certified mail, return
receipt requested, to Recipient at the last address Recipient has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by certified mail, return receipt requested, to
the Company at its principal executive offices.

 

12. Binding Effect. The Company may assign any of its rights under this
Agreement without Recipient’s consent. This Agreement shall be binding upon and
inure to the benefit of any successors to and assigns of the Company. Subject to
the restrictions on transfer set forth herein and in the Plan, this Agreement
shall be binding upon Recipient and all persons lawfully claiming under
Recipient.

 

8

 

 

13. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to this Option granted hereby; provided, however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment or other service provider and/or severance
agreement between the Company (or an Affiliate) and Recipient in effect as of
the date a determination is to be made under this Agreement. Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of Recipient shall be
effective only if it is in writing and signed by both Recipient and an
authorized officer of the Company.

 

14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of the State of Texas, USA, without
regard to conflicts of laws principles thereof.

 

15. FCPA. Recipient shall perform all duties as an employee, consultant, or
other service provider on behalf of the Company in strict compliance with the
laws of the State of Texas and the United States of America in effect from time
to time, including without limitation, the Foreign Corrupt Practices Act of 1977
and amendments thereto (“FCPA”) and the export control and anti-boycott laws and
regulations of the United States in effect from time to time while this
Agreement is in effect. Recipient acknowledges having received and reviewed a
copy of the Company’s FCPA compliance policy and PowerPoint presentation
concerning the terms and provisions of the FCPA in effect as of the date of this
Agreement and the purposes of the FPCA. Recipient acknowledges that the FCPA in
general makes it a crime under United States law for a U.S. firm such as the
Company knowingly to make payments to a foreign governmental official, or
political party or candidate, directly or indirectly, in order to receive or
retain business. Accordingly, Recipient shall not make on behalf of the Company
any payments, loans or gifts or promises or offers of payments, loans or gifts
of any money or anything of value, directly or indirectly,

 

(a) to or for the use or benefit of any official or employee of any United
States or foreign government or the agency or instrumentalities of any such
government,

 

(b) to any political party or official or candidate thereof,

 

(c) to any other person if Recipient knows or has reason to suspect that any
part of such payment, loan or gift will be directly or indirectly given or paid
to any such governmental official or political party or candidate or official
thereof, or

 

(d) to any other person or entity, the payment of which would violate either the
laws or policies of United States any foreign country.

 

9

 

 

Recipient represents and warrants that on the date of this Agreement neither
Recipient nor any family member living in Recipient’s household is an official
or employee of (i) any foreign government or an international organization
covered by the FCPA or similar laws, or any department, agency, or
instrumentality thereof, (ii) a political party in any foreign country or an
official thereof, (iii) a candidate for political office in any foreign country,
or (iv) a person acting in an official capacity for or on behalf of any foreign
government or any international organization covered by the FCPA or similar
laws, or any department, agency, or instrumentality thereof.

 

16. Non-Transferability. This Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution. Neither this Option nor any interest or right therein shall be
liable for the debts, contracts or engagements of Recipient or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law or
by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

17. Acknowledgements and Representations. By signing this Agreement, Recipient
represents, warrants and covenants to the Company on the date hereof and on each
date of exercise of this Option, as follows:

 

(a) Recipient has received this Agreement and the Plan, read the terms of this
Agreement and the Plan and has been given the opportunity to consult with
counsel, ask questions of or request additional information from the Company.

 

(b) Recipient agrees to be bound by the terms and conditions of the Plan and
this Agreement.

 

(c) Recipient agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee regarding any questions or determinations that
arise under this Agreement or the Plan.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of this Agreement
by facsimile or portable document format (.pdf) attachment to electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement

 

19. Severability and Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

20. Clawback. Notwithstanding any provision in this Agreement or the Plan to the
contrary, to the extent required by (a) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any Securities and Exchange Commission rule or any
applicable securities exchange listing standards and/or (b) any policy that may
be adopted or amended by the Board from time to time, all shares of Common Stock
issued hereunder shall be subject to forfeiture, repurchase, recoupment and/or
cancellation to the extent necessary to comply with such law(s) and/or policy.

 

[Signature Page Follows]

 

10

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Recipient has executed this Agreement,
all as of the date first above written.

 

  COMPANY         Eco-Stim Energy Solutions, Inc.         By:     Name: J. Chris
Boswell   Its: President and Chief Executive Officer

 

  RECIPIENT       Name:       Address:________________________________________  
 

 



Signature Page to

Nonstatutory Stock Option Agreement

 

 

 

 